Title: From Alexander Hamilton to Benjamin Lincoln, 3 September 1790
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury DepartmentSeptember 3d 1790
Sir
I am of opinion that the Legislature did not contemplate any distinction in the rate of Duty between Sugars of different qualities, if unmanufactured & free from damage.
Goods belonging to Foreign Consuls are not exempted from duty, by virtue of any privilege to which they are legally entitled. I am however of opinion that the indication of the sense of the Legislature, contained in the new Collection Law, is too strong to be overlooked. If therefore the property was imported after the passing of that law (which was on the 4th of August) and the circumstances and proceedings have been conformable with the clause, the exemption does not appear exceptionable.
I am Sir   very respectfully   Your Obedient Servant
Benjamin Lincoln EsquireCollectorBoston
